UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7467



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FLOYD JUNIOR “DICK” POWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-99-12)


Submitted:   November 6, 2003           Decided:    November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Junior “Dick” Powell, Appellant Pro Se.  Gretchen C.F.
Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Floyd Junior “Dick” Powell appeals the district court’s order

denying his motion to stay the sale of forfeited real property.   We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.   See United

States v. Powell, No. CR-99-12 (W.D.N.C. Aug. 29, 2003).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2